Case 1:17-cr-OO779-LAP Document 185 Filed 11/20/18 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

§§§§§B“§§§§§§§“S§”§§»_[§.§§§§ """"""""""" X
Plaintiff, § ll Cr. ??9 (LAP)
-against- .
ORDER
CHI PING PATRICK HO,
Defendant.
____________________________________ X

LORETTA A. PRESKA, Senior United States District Judge:

On October 5, 2018, Defendant Chi Ping Patrick Ho (“Ho”)
provided written notice to the Government and the Court,
pursuant to Section 5 of the Classified Information Procedures
Act (“CIPA”), 18 U.S.C. App. 3 § 5 (the “Notice”), regarding his
intention to offer into evidence classified information in
connection with this matter. The Notice was filed in camera and
under seal with the classified information security officer or

designee.

On October 30, 2018, the Court received the Government’s
response to the Notice, filed in camera and under seal with the
classified information security officer or designee. ln it, the
Government requested that the Court hold an in camera hearing,
pursuant to Section 6 of CIPA, 18 U.S.C. App. 3 § 6, to address
the use, relevance, and admissibility of the classified

1

 

 

Case 1:17-cr-OO779-LAP Document 185 Filed 11/20/18 Page 2 of 2

information that was the subject of the Notice. The Government
also requested that the transcript of any such hearing be sealed
and that Ho be excluded from the hearing. On November 5, 2018,
the Court granted the Government’s requests. §ee Order, dated

Nov. 5, 2018 [dkt no. 159], 2~3.

On November 9, 2018, the Court received Ho’s memorandum of
law in support of the Notice, filed in camera and under seal

with the classified information security officer or designee.

On November 14, 2018, the Court held an in camera CIPA
Section 6 hearing with the Government and defense counsel. For
the reasons stated on the sealed record in the minutes of that
proceeding, the Court finds that the classified information Ho
seeks to disclose to the jury is inadmissible. Accordingly,

Ho’s request to disclose any such information is denied.

SO ORDERED.

Dated: New York, New York

November @, 2018 fw

LORETTA A. PRESKA
Senior United States District Judge

 

